— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Chin-Brandt, J.), imposed October 4, 2012, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
As the Feople correctly concede, the defendant’s purported waiver of the right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265 [2011]; People v DeSimone, 80 NY2d 273, 283 *670[1992]) and, thus, does not preclude review of his excessive sentence claims. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Dillon, Chambers and Austin, JJ., concur.